In a proceeding pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground of mental illness, the mother appeals from so much of an order of fact-finding and disposition of the Family Court, Orange County (Kiedaisch, J.), entered April 11, 2003, as, after a fact-finding hearing, found that she is unable to provide proper and adequate care for the subject children by reason of her mental illness, terminated her parental rights, and transferred custody and guardianship of the children to the Orange County Department of Social Services for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly found that there was clear and convincing evidence that the mother is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for the subject children (see Social Services Law § 384-b [4] [c]; Matter of Karan Ann B., 293 AD2d 673 [2002]; Matter of Angel Guardian Home [Natasha C.] v Nereida C., 199 AD2d 500 [1993]).
The Family Court providently exercised its discretion by not conducting a separate dispositional hearing (see Matter of Joyce T., 65 NY2d 39, 46 [1985]; Matter of Erica D., 294 AD2d 435, 436 [2002]; Matter of Children’s Aid Socy., 237 AD2d 353, 354 [1997]; Matter of Michelle H., 228 AD2d 440, 441 [1996]). S. Miller, J.P., Adams, Cozier and Rivera, JJ., concur.